t c memo united_states tax_court charles h butler and judith k butler petitioners v commissioner of internal revenue respondent docket no filed date sandra g scott and stephen m moskowitz for petitioners marion t robus for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners' federal_income_tax as follows year deficiency dollar_figure big_number big_number the principal issue presented for our consideration is whether petitioners' operation of a farm was an activity_not_engaged_in_for_profit within the meaning of sec_183 if we find the activity was not engaged in for profit then we must decide whether legal expenses_incurred by petitioners may be deducted under sec_162 or sec_212 as ordinary and necessary expenses_incurred with respect to property_held_for_investment findings of fact3 at the time of the filing of their petition petitioners charles h butler and judith k butler resided in pescadero california charles h butler hereinafter referred to as petitioner husband was an engineer who designed power plants petitioner husband possessed bachelor's and master's degrees in engineering judith k butler hereinafter referred to as petitioner wife graduated from high school unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners conceded adjustments in the amounts of dollar_figure and dollar_figure with respect to their real properties at arnold way half moon bay cal and stage road pescadero cal and respondent has conceded that in the taxable_year petitioners are entitled to an additional deduction of dollar_figure which represents a portion of a passive_activity_loss adjustment the parties' stipulation of facts and exhibits are incorporated by this reference petitioners spent approximately year looking for real_property to acquire in northern california on date they purchased an 80-acre ranch in pescadero hereinafter pescadero property or ranch for dollar_figure an artificial 8-acre pond which also served as a reservoir was located on the ranch as part of a larger tract of land the pescadero property had formerly been operated as a dairy farm the ranch had two residences and several large barns and equipment sheds there also was a granary that had been used as a cheese house when petitioners acquired the pescadero property they had no prior experience as farmers petitioner husband at the time of trial owned a subchapter_s_corporation energy design engineering corp energy design which provided consulting services to the electric utility industry energy design was intermittently profitable petitioner husband also was part owner of cogeneration acquisition development corp cogeneration which furnished consulting services to the development of cogeneration projects as well as electric power projects in the united_states cogeneration was regularly profitable but eventually ceased business the pescadero property was in a severely neglected condition when petitioners purchased it over a period of several years petitioner husband made substantial improvements to at least one of the residences such as installing a heating system and electrical wiring and fixing the roof which leaked the plumbing system was also repaired petitioner husband also made structural repairs to the barns on the property the barns had plumbing systems installed and were electrically rewired petitioners also repaired and installed fences around the property the reservoir added value and was important to the pescadero property because the land was otherwise dry it was utilized for irrigation and livestock purposes other than the reservoir itself the pescadero property did not have access to water which would independently sustain livestock as part of a proposed aquaculture project petitioner husband seeded the reservoir with fish such as catfish petitioner husband intended to raise and sell fish from the reservoir however the project was never fully implemented because a neighbor siphoned off water causing an insufficient oxygen supply to support aquatic life petitioner husband intended to raise fish at a later time in there were floods which affected the pescadero property requiring repairs to the damage and cleanup of silt in the reservoir subsequently from through there was a drought in the area sometime in petitioner husband commenced installing an irrigation system on the pescadero property utilizing the reservoir water the irrigation system had been recommended by the san mateo farm bureau and the u s department of soil conservation as the best_method to maximize the productivity of the land or livestock subsequently for the next several years petitioner husband spent significant amounts of money to extend and maintain the irrigation system petitioner husband expected that the pescadero property would appreciate over time and he was prepared to invest additional capital toward that end petitioner husband believed that the ranch was worth dollar_figure million farming activity prior to the purchase of the pescadero property when petitioners resided in sonoma county california petitioner wife worked for years without pay for an individual who operated a ranch that raised game birds for hunting purposes early in petitioners’ ownership of the pescadero property petitioner wife with the intention of starting a similar operation transported a number of chukars and quail to the pescadero property the game bird activity however was ultimately unsuccessful subsequently petitioner wife ascertained that neighboring farms were raising goats and sheep in turn she purchased goats and sheep as livestock for the pescadero property during the taxable years at issue petitioners maintained approximately cattle and sheep at the time of trial petitioners maintained approximately cattle and sheep petitioners may also have raised some goats and horses on the pescadero property during the years at issue petitioner husband worked on the pescadero property after his regular work hours and on weekends he spent on average approximately to hours a day on weekends and about hours on weeknights he repaired the fence around the ranch and he maintained and extended as needed the irrigation system petitioner husband repaired the buildings an activity which he believed was necessary to increase or maintain the value of the property so it would continue to appreciate and be attractive petitioner wife spent approximately to hours per week on the ranch she handled daily operations on the pescadero property in the mornings she released the sheep locked up in the pens fed the sheep filled up the watering troughs and ensured that none of the livestock were ill or missing she also checked the structural integrity of the fences petitioner wife repaired and cleaned out the barns as necessary she performed worming operations on the sheep twice a year shearing in the spring was not done by petitioners at the time of the purchase of the pescadero property petitioners had two children they participated in the 4-h club program and helped raise the cattle and turkeys the animals were judged and eventually sold at auction the children did not reside on the ranch during the years at issue there were occasional sales only in through auctions of livestock cattle and sheep and a goat petitioners were members of the san mateo farm bureau this organization provided literature and advice on farming as well as farm-related supplies the bureau also provided insurance for buildings on the farm petitioners also obtained information on agriculture from local farmers as well as publications from the university of california at davis the u s soil conservation agency and the u s department of agriculture dell'oca suit petitioners executed a water use agreement agreement with the owner of an adjoining parcel of land conrad j dell'oca dell'oca in conjunction with the purchase of the pescadero property the agreement provided that petitioners and dell'oca would have exclusive dominion over the reservoir water additionally the agreement stated that there would be restrictions on withdrawals of water during times of shortage if such withdrawals would interfere with the intended use of the pond for protecting and sustaining livestock fish and wildlife on date petitioners applied to the california state water control board water control board for a permit to divert and store water from an outside stream into the reservoir on the pescadero property on date the water control board issued a permit granting petitioners the exclusive right to use the water contained in the reservoir on date petitioners initiated a lawsuit against dell'oca in the superior court of the state of california san mateo county state court petitioners alleged that they had suffered damages in the form of loss of agricultural income and damage to their livestock wildlife fish and recreational use in a second amended complaint petitioners alleged that dell'oca's alleged overconsumption of the reservoir water limited petitioners' ability to utilize the reservoir for fire protection fish and wildlife enhancement stock watering recreation domestic and irrigation purposes or to entice prospective lessees petitioners also alleged that the value of the pescadero property had been diminished petitioners sought relief among other things through a cause of action to quiet title to interest in water a cause of action to quiet title to interest in land a cause of action for declaratory relief regarding interest in land prescriptive easement on date the state court entered final judgment apportioning the parties' use of the water petitioners received the preponderance of the available water arising from the permit issued by the water control board the parties were limited in the amount of water they could procure although the legal restriction did not apply to the incidental_use of water by livestock directly at the reservoir site knauss suit on date a lawsuit was filed in the state court against petitioners by lee r knauss and joan f knauss the knausses and other associated parties to obtain an easement in a roadway bisecting the pescadero property the knauss suit alleged among other things that the knausses had been deprived of access to their adjoining property on date a judgment was filed in the knauss suit whereby the state court determined that petitioners had acquired by the doctrine_of adverse possession or prescriptive extinguishment all right title and interest in the pescadero ranch roadway in that regard the knausses were found to have no right-of-way or easement in petitioners' property expenses and other items petitioner husband kept a series of separate folders in a file cabinet for each line item on schedule f as each expense was incurred he obtained a receipt and placed it in the proper folder petitioner husband segregated receipts for expenses connected with the farm from those for expenses that were not farm related no separate checking account was maintained for farm-related expenses because checks relating to the property were infrequent petitioner husband believed that he was able to maintain and retrieve proper records when required to do so no records of the number of livestock were maintained petitioner husband intended to go into the farming_business so that he could leave the engineering profession he expected to make a profit once his herd doubled in size petitioners believed the main obstacle to profitability to be availability of water for the livestock petitioners believed that this factor prevented the number of livestock from expanding petitioners on their joint federal_income_tax returns reported the following items wages dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest_income big_number big_number big_number big_number big_number big_number farm gross_income n a n a big_number farm expenses big_number big_number big_number big_number big_number big_number net farm income or loss big_number big_number big_number big_number big_number big_number 1the record does not provide information regarding the taxable_year 2petitioners apparently added the loss of dollar_figure to the total expenses of dollar_figure for a net_loss of dollar_figure petitioners reported that the principal product of their farming activity was general livestock petitioners on their and schedules f profit or loss from farming claimed attorney’s fees as labor hired in the amounts of dollar_figure dollar_figure and dollar_figure respectively opinion we must decide whether petitioners' activities were not engaged in for profit within the meaning of sec_183 sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to that activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying on a business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income whether deductions are allowable under sec_162 or sec_212 depends on whether the taxpayer engaged in the activity with the objective of making a profit 90_tc_960 affd without published opinion 899_f2d_18 9th in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible if the activity were engaged in for profit but only to the extent the total gross_income derived from the activity exceeds the deductions allowed by sec_183 cir 90_tc_74 78_tc_642 affd without published opinion 702_f2d_1205 d c cir while a reasonable expectation of profit is not required petitioners' profit objective must have been bona_fide 91_tc_371 88_tc_464 85_tc_557 70_tc_715 affd 615_f2d_578 2d cir whether petitioners possessed the necessary profit objective is a question of fact to be resolved on the basis of all the facts and circumstances of the particular case at hand 72_tc_411 affd without published opinion 647_f2d_170 9th cir dunn v commissioner supra pincite petitioners here bear the burden_of_proof on this issue rule a 290_us_111 greater weight is given to objective facts than a taxpayer's statement of intent 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_ beck v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir dreicer v commissioner supra sec_1_183-2 income_tax regs provides a nonexclusive list of factors to consider in determining whether an activity is engaged in for profit these factors are the manner in which the taxpayers carry on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayers in carrying on other activities the taxpayers' history of income or losses with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayers whether elements of personal pleasure or recreation are involved not all of these factors are necessarily applicable in every case 722_f2d_695 11th cir affg 78_tc_471 taube v commissioner supra 86_tc_360 72_tc_28 no one factor nor a majority of the factors is necessarily determinative nor do we reach our conclusion by simply counting the factors that support each party's position 94_tc_41 taube v commissioner supra pincite dunn v commissioner supra pincite the manner in which the taxpayers carry on the activity the fact that a taxpayer generally carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may be indicative of a profit_motive similarly where an activity was conducted in a manner substantially_similar to comparable businesses that are profitable and where changes were attempted in order to improve profitability a profit_motive may be indicated 72_tc_659 sec_1_183-2 income_tax regs there is little evidence that petitioners operated their farm with the expectation of profitability petitioner husband argues that he has maintained records for his activities petitioner husband kept records consisting of receipts that were segregated in folders according to each schedule f line item petitioners did not maintain a separate checking account or a system of ledgers which would have provided a basis for ascertaining revenue and expenses significantly there is nothing in the record showing that petitioners conducted an analysis or investigation of the profitability of farming in their area finally and more significantly petitioners did not prepare an analysis of the revenues and expenses that their property could achieve with more livestock either cattle or sheep to determine whether it could then be operated in a profitable manner petitioners did not demonstrate that the manner in which they conducted the farming operation was reasonably calculated to produce a profitable return although petitioners reported their farming activity as general livestock there was no inventory of the livestock there were intermittent sales through auctions of livestock cattle and sheep but only during also there was a sale of a goat for dollar_figure petitioners did not engage in a sustained practice of purchasing culling or selling the livestock petitioners assert that they were limited in the amount of cash they could infuse into the pescadero property in order to make the farming activity profitable repairing the existing structures and building the irrigation system as well as attempting to manage and expand the livestock petitioners however did not attempt to obtain financing to expand the farming activity in that regard the irrigation system was not installed until years after the purchase of the pescadero property petitioner husband contended that he repaired farm buildings to add value and maintain the value of the property so it will continue to appreciate and be attractive petitioners also initiated a lawsuit against dell'oca to protect the value of the property from any diminution that would result from the alleged overuse of the water in the reservoir petitioners' major focus was on the possibility that the pescadero property might appreciate in value although petitioner husband contended that he wanted to raise fish in the reservoir as a business activity he also contended that he was unable to implement that project because of disputes concerning the water usage other than a drought in the litigation concerning the reservoir apparently was not an impediment to petitioners' use of the reservoir for raising fish petitioners testified that significantly increasing the size of their livestock herd would result in profitability for their farming venture however their herd remained approximately the same during the years at issue cattle and sheep and at the time of trial cattle and sheep the expertise of the taxpayers or their advisers petitioners were not experienced farmers and although petitioner wife had some experience in raising game birds she did not demonstrate that she took steps to successfully operate a farm petitioners attempted to become knowledgeable about the market for cattle and sheep they sought advice from local farmers read farming materials from the san mateo farm bureau and consulted with various institutions such as the university of california at davis as well as the u s department of soil conservation time and effort expended by the taxpayers in carrying on the activity petitioners expended significant time in the farming activity petitioner husband worked full time as an engineer and he also worked approximately hours a week hours per day for days on the weekend and hours each weeknight on the pescadero property sec_1_183-2 income_tax regs the taxpayers’ history of income and losses with respect to the activity under sec_1_183-2 income_tax regs losses in the initial stages of an activity are not necessarily indicative of a lack of profit_motive however when unexplained losses have continued for an extended period of time they may be probative that an activity is not engaged in for profit allen v commissioner supra pincite specifically the presence of losses in the formative years of a business is not inconsistent with an intention to achieve a later profitable level of operation the goal must be to realize a profit on the entire operation which presupposes recouping past losses in addition to current expenses 45_tc_261 affd 379_f2d_252 2d cir petitioners did not take steps to address the continuous and substantial losses_incurred in connection with the pescadero property petitioners' main argument is that their farm could not be profitable due to ongoing legal disputes they assert that they were precluded from expanding their farming operations because of the uncertainty regarding the water supply petitioners did not however show that the herd size was maximized to comport with the amount of water available in the reservoir petitioners' claims are further undermined by the fact that for several years after the purchase of the ranch and prior to the water use dispute in they were not limited in utilizing the water in the reservoir other than by the agreement and the drought after the conclusion of the litigation with dell'oca petitioners did not augment or increase the size of their livestock herd even though they were legally guaranteed a significant portion of the reservoir water expectations that assets used in the activity may appreciate in value sec_1_183-2 income_tax regs provides that profit includes expected appreciation in assets such as land appreciation may explain a taxpayer's willingness to continue to sustain losses allen v commissioner t c pincite see also fields v commissioner tcmemo_1981_550 unrealized_appreciation is relevant to deciding whether the taxpayer has a profit objective 77_tc_1326 ndollar_figure sec_1_183-1 income_tax regs provides that in order to determine to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained from all the facts and circumstances d activity defined-- ascertainment of activity in order to determine whether and to what extent sec_183 and the continued petitioners assert that the sustained losses were offset by the appreciation in value of the pescadero property respondent counters that petitioners' farming activity and holding of the pescadero property were separate activities and the assets used in each activity must be separately considered with respect to this element petitioners estimated that from to the time of trial on the basis of the sale prices of neighboring parcels of land their farm appreciated at least dollar_figure dollar_figure million the estimated real_estate value less the dollar_figure purchase_price and that the appreciation indicates a profit objective in that regard petitioners made substantial improvements to the residence s the barns and other buildings as well as installing an irrigation system petitioners made these improvements with the intention of add ing value and maintain ing the value of the property so it will continue to appreciate and be attractive the circumstances are different with respect to their farming activity petitioners stated that once their livestock continued regulations thereunder apply the activity or activities of the taxpayer must be ascertained in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account sec_1 d income_tax regs had sufficiently increased in weight they would be sold at auction petitioners also asserted that their livestock would increase in size and value through breeding the record does not support petitioners' assertions sec_1_183-1 income_tax regs provides that where land is purchased or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value thus the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land that is deductions other than those directly attributable to the holding of the land such as interest on a mortgage secured_by the land annual property taxes attributable to the land and improvements and depreciation of improvements to the land in that regard petitioners' gross_income derived from their farming activity for the taxable years and was dollar_figure dollar_figure and zero respectively petitioners' car and truck expenses for the taxable years and were dollar_figure dollar_figure and dollar_figure respectively the nominal income from the farming activity fell far short of the deductions attributable to the farming activity eg the car and truck expenses sec_1_183-1 income_tax regs accordingly petitioners entered a loss of dollar_figure for gross_income derived from their farming activity for the taxable_year the farming activity and the holding of the land cannot be construed to be a single activity petitioners may not utilize the appreciation of the land to support their argument that it should offset the farming losses see also hoyle v commissioner tcmemo_1994_592 in that regard we find that petitioners’ expenditures and primary intent were as evidenced by the nature of their activity and claimed losses attributable to farming rather than improvement of the realty the success of the taxpayers in carrying on other activities petitioners did not present any evidence that they had been previously engaged in farming activities or similar activities petitioner husband was successful in his professional activities but there is no showing that he employed his fiscal and financial experience from his professional activity in his farming activity amount of occasional profit petitioners have not earned any profit from the farming activity during any of the years about which there is evidence in the record the financial status of the taxpayers substantial income from sources other than the activity in question especially if the losses generate significant tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioners had income from petitioner husband's primary profession as an engineer the losses with respect to the farming venture allowed petitioners to shelter their outside income elements of personal pleasure a taxpayer's enjoyment of an activity does not demonstrate a lack of profit objective if the activity is in fact conducted for profit as shown by other factors 59_tc_312 sec_1_183-2 income_tax regs respondent argues that there were elements of recreational and personal pleasure present in this case in particular respondent points out that petitioners' children participated in the 4-h club program petitioner wife performed the majority of the farming work on the pescadero property and did not enjoy working with the animals on the ranch ultimate conclusion we hold that petitioners’ farming activity was not engaged in for profit within the meaning of sec_183 for the taxable years and the regulation provides substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 b income_tax regs legal expenses during the years under consideration petitioners paid legal fees in connection with two lawsuits petitioner husband argues that the litigation expenses_incurred in connection with the dell'oca and the knauss lawsuits respectively were deductible business_expenses in that regard petitioners state that the lawsuits were incurred to protect the income arising from the farm activity conversely respondent maintains that the origin of the claim asserted in both lawsuits was in the nature of defending or perfecting title to the pescadero property and hence was capital in nature specifically respondent contends that under sec_263 the legal expenses were not deductible as ordinary and necessary expenses within the meaning of sec_162 or sec_212 because these expenses were capital in nature sec_263 provides that no deduction is allowed for capital expenditures legal expenses_incurred to defend or protect title to property or to acquire or dispose_of a capital_asset are capital expenditures and are not deductible 397_us_572 86_tc_190 54_tc_1642 affd 457_f2d_369 9th cir 20_tc_587 the appropriate test for determining whether petitioners may deduct legal expenses is the origin of the claim rather than the predominant purpose in defending and settling the suit woodward v commissioner supra pincite in woodward the supreme court rejected the primary purpose test explaining that a test based upon the taxpayer's 'purpose' in undertaking or defending litigation would encourage resort to formalisms and artificial distinctions id pincite the test for determining deductibility of legal fees under sec_162 is ordinarily an objective one looking to the origin or character of the claim rather than the subjective purpose of the taxpayer in pursuing it woodward v commissioner supra pincite 372_us_39 the origin of the claim is ascertained by analyzing the facts of the situation at hand united_states v gilmore supra pincite we therefore consider the issues involved the nature of the litigation the defenses asserted the background of the litigation and all facts pertinent to the controversy id petitioners incurred the legal expenses in connection with the dell'oca and the knauss lawsuits petitioners argue that the legal fees expended with respect to the dell'oca lawsuit served to protect the current income of the pescadero property respondent concedes that petitioners have verified the amounts claimed for legal expenses on schedule f for totaling dollar_figure it appears that petitioners substantiated legal fees of dollar_figure and dollar_figure respectively for the and taxable years in light of our ultimate disposition of this issue we do not apportion expenses between the dell'oca and the knauss lawsuits in other words petitioners posit that the origin of the claim involved their farm venture and not the acquisition or disposition of a capital_asset ie property rights respondent argues that the fundamental issue in the lawsuits involved property rights in support of that proposition respondent asserts that petitioners did not claim a loss of farm income in their lawsuit against dell'oca the record reflects that petitioners initially sought damages in the form of loss of agricultural income and damage to their livestock wildlife fish and recreational use in other words petitioners asserted a loss of farm-related income due to dell'oca's alleged overconsumption of the reservoir water however petitioners submitted a second complaint which enumerated among other things three causes of action in connection with property rights a cause of action to quiet title to interest in water a cause of action to quiet title to interest in land a cause of action for declaratory relief regarding interest in land prescriptive easement moreover the state court allocated and apportioned the riparian rights on the basis of the parties' respective real_property interests hence petitioners obtained a judgment which allowed them to enjoy and utilize a significant portion of the water in the reservoir thereby enhancing the real_property accordingly we find that the origin of the claim in the dell'oca lawsuit was the perfecting of title in the rights to the water in the reservoir on their property the knauss suit also involved property rights the record demonstrates that petitioners defended against the claim of an easement on the pescadero property petitioners contend that such an easement would have prevented the livestock from freely traversing the property for pasturage purposes and would have prevented petitioners from installing and maintaining the irrigation system consequently petitioners contend that the outcome of the knauss lawsuit would have affected the income arising from petitioners' farming activity the origin of the claim in the knauss lawsuit however also involved a defense of property rights knauss was denied a right-of-way or easement across the pescadero property and the expenses_incurred in connection with the knauss lawsuit are capital in nature and nondeductible to reflect the foregoing and due to concessions of the parties decision will be entered under rule
